Case 2:18-cv-00716-SPC-NPM Document 44 Filed 05/11/20 Page 1 of 2 PageID 116



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MICHELLE ENGLISH,

                  Plaintiff,

v.                                                          Case No.: 2:18-cv-716-FtM-38NPM

AMERICAN BANKERS INSURANCE
COMPANY OF FLORIDA,

                Defendant.
                                                 /

                                                ORDER1

        Before the Court is a sua sponte review of the file. Plaintiff’s counsel moved to

withdraw from representation. (Doc. 34). United States Magistrate Judge Nicholas P.

Mizell held a hearing on the motion. Although ordered to appear in person at the hearing,

Plaintiff never showed up or responded to any of the notices sent to her by mail, email,

and phone. So Judge Mizell granted counsel’s motion to withdraw (Doc. 41) and ordered

Plaintiff to show cause why the case should not be dismissed for failure to prosecute

(Doc. 42). Again, Plaintiff never responded. Despite having ample time to respond or

find new counsel, Plaintiff has done nothing—demonstrating a lack of diligent prosecution.

When it appears a case is not being prosecuted, the Court can dismiss if a party fails to

show satisfactory cause. Local Rule 3.10(a). Because Plaintiff failed to show satisfactory

cause (or even respond at all), the case is dismissed for failure to prosecute.

        Accordingly, it is now



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:18-cv-00716-SPC-NPM Document 44 Filed 05/11/20 Page 2 of 2 PageID 117



       ORDERED:

       1. This case is DISMISSED without prejudice for failure to prosecute.

       2. The Clerk is DIRECTED to enter judgment, terminate any pending motions or

deadlines, and close the file.

       DONE and ORDERED in Fort Myers, Florida this 11th day of May, 2020.




Copies: All Parties of Record




                                          2
